Citation Nr: 9911341	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the RO that 
denied a claim of entitlement to an increased rating for 
bilateral pes planus.  In January 1998, the Board remanded 
the case for further development.


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for 
bilateral pes planus; consequently, this evidentiary 
development was sought in a January 1998 remand by the Board.

2.  Good cause for the veteran's failure to report for a 
July 24, 1998, VA examination has not been shown.


CONCLUSION OF LAW

An increased rating for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to an increased rating for 
bilateral pes planus is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In order to fulfill the statutory duty to assist, the Board 
remanded this case for further evidentiary development.  
Among the actions sought by the Board was a VA examination 
for purposes of assessing the severity of the veteran's 
service-connected disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998).  Although the veteran had 
previously undergone a VA orthopedic examination in 
March 1995, the report of that examination was inadequate for 
rating purposes.  While the veteran had described increased 
pain in his feet at that examination, it was not clear 
whether he had other symptomatology necessary to receive an 
increased rating under Code 5276.  Consequently, a re-
examination was required.  38 C.F.R. § 3.327 (1998).

In February 1998, the RO sent the veteran a letter requesting 
him to identify any evidence of recent treatment for his 
feet, but he did not respond.  A May 1998 letter was sent to 
the veteran informing him that an examination was scheduled 
on June 17, 1998, but he failed to report.  A June 1998 
letter was thereafter sent to the veteran informing him that 
he was rescheduled for examination on July 6, 1998, but he 
failed to report.  A July 1998 letter was sent to the veteran 
notifying him that a third examination was scheduled for 
July 24, 1998, but he did not report.  A supplemental 
statement of the case (SSOC) was issued on December 15, 1998, 
which specifically set forth the provisions of 38 C.F.R. 
§ 3.655, explaining that failure to report for examination 
could result in a denial of a claim for increase.  

Because the question of entitlement to an increased rating 
turns on whether the veteran meets the schedular criteria for 
an increased rating, and because an examination was required 
in order to determine whether he had in fact met those 
criteria, the benefit sought cannot be granted at this time.  
VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (1998).

In this regard, the Board notes that, because the veteran's 
failure to report for the examination scheduled on 
July 24, 1998, is without explanation, it may be said that 
his absence from the scheduled examination was without good 
cause.  The RO noted the veteran's failure to report for 
examination in a December 1998 SSOC, but no explanation was 
thereafter received from the veteran or his representative.  
In an April 1999 informal hearing presentation, the veteran's 
representative requested that another examination be 
scheduled because there had been insufficient notice to the 
veteran of the possible result of his failure to report for 
examination under 38 C.F.R. § 3.655.  However, the Board 
notes that, after the veteran failed in his obligation to 
report for the scheduled VA examination, the RO provided him 
with a SSOC, which contained a summary of the provisions of 
38 C.F.R. § 3.655.  Although the veteran was thereafter 
afforded an opportunity to present argument and/or evidence 
on the matter of why he failed to report for the 
July 24, 1998, examination as scheduled, he has chosen not to 
respond.  Additionally, it should be noted that no evidence 
has been presented to rebut the presumption that the veteran 
was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995).  Consequently, his claim for an increased rating must 
be denied.  38 C.F.R. § 3.655.


ORDER

An increased rating for bilateral pes planus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

